Citation Nr: 1738513	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the right shoulder, status post acromioclavicular (AC) separation with rotator cuff tear. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United Stated Army from February 1979 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran presented sworn testimony at a hearing before the undersigned in April 2017.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's right shoulder disability has been manifested by limited motion and pain during the entire appeal period, most closely approximating motion limited to midway between the side and the shoulder level.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, DC 5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's disability has been assigned a disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201.

The applicable schedular criteria for disabilities of the shoulder and arm are set forth as follows: 


  THE SHOULDER AND ARM
Rating

Major
Minor
5200   Scapulohumeral articulation, ankylosis of:


NOTE: The scapula and humerus move as one piece.


Unfavorable, abduction limited to 25° from side
50
40
Intermediate between favorable and unfavorable
40
30
Favorable, abduction to 60°, can reach mouth and head
30
20
5201   Arm, limitation of motion of:


To 25° from side
40
30
Midway between side and shoulder level
30
20
At shoulder level
20
20
5202   Humerus, other impairment of:


Loss of head of (flail shoulder)
80
70
Nonunion of (false flail joint)
60
50
Fibrous union of
50
40
Recurrent dislocation of at scapulohumeral joint.


With frequent episodes and guarding of all arm movements
30
20
With infrequent episodes, and guarding of movement only at shoulder level
20
20
Malunion of:


Marked deformity
30
20
Moderate deformity
20
20
5203   Clavicle or scapula, impairment of:


Dislocation of
20
20
Nonunion of:


With loose movement
20
20
Without loose movement
10
10
Malunion of
10
10
Or rate on impairment of function of contiguous joint.



Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  The rating criteria for shoulder and arm disabilities do not explicitly include pain. 

Analysis

As an initial matter, the Board finds that the period on appeal in this case begins on February 26, 2008, the date the Veteran's claim for an increased rating was received by VA plus the one year look-back period provided for increased rating claims.  See Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010).  

The Veteran was afforded a VA shoulder examination in September 2015.  The report indicated that the Veteran's right shoulder had flexion from zero to 85 degrees, abduction from zero to 60 degrees, and external and internal rotation both from zero to 90 degrees.  On repeat testing, the Veteran's right shoulder flexion was from zero to 60 degrees, abduction was from zero to 60 degrees, and external and internal rotation both from zero to 90 degrees.  The Board observes that Veteran's right shoulder movement to 60 degrees is much closer to midway between side and shoulder level (45 degrees) than shoulder level (90 degrees).  Moreover, the Veteran testified that she is taking Vicodin for pain, and that when she is not on the medication, she can only lift her arm to about 45 degrees.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria); see also April 2017 Hearing Transcript at 9.

Given this evidence, and affording the Veteran any benefit of the doubt, the Board finds that as the Veteran is right-hand dominant, her right shoulder disability more closely approximates the 30 percent rating under DC 5201 for the entire appeal period.  See September 2015 VA Examination at 2.  The Veteran testified that a grant of a 30 percent rating for her right shoulder for the entire period would satisfy her appeal.  See July 2016 Hearing Transcript at 9.  Thus, the Board will not address whether a higher rating is warranted.


ORDER

For the entire period on appeal, a rating of 30 percent for DJD of the right shoulder, status post acromioclavicular (AC) separation with rotator cuff tear, is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


